 
Exhibit 10.21



SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (the "Agreement") is by and between
TranSwitch Corporation, a Delaware corporation with its principal offices at 3
Enterprise Drive, Shelton, Connecticut (the “Company”) and Dr. Santanu Das.
 
This Agreement confirms the termination of your employment with TranSwitch
Corporation and the termination of the Executive Agreement (the “1997 Executive
Agreement”) and the Agreement for Severance (the “1997 Severance Agreement”),
each dated September 12, 1997, and each between you and the Company, all
effective on December 1, 2009 (the "Separation Date").  The termination of your
employment is by mutual written consent.
 
As of the Separation Date, you shall cease to serve as the President and Chief
Executive Officer of the Company and as an officer of any of the Company’s
subsidiaries.  You shall take such further action as shall be reasonably
requested by the Company to give effect to the foregoing.
 
You shall resign from the Board of Directors of the Company on January 31, 2010
or such later date as shall be mutually agreed upon by you and the Company,
provided in each case that so long as you shall remain on the Board of Directors
of the Company, you shall be entitled to the benefits of the Indemnification
Agreement, dated April 3, 2009, between the Company and you, any provisions of
the Certificate of Incorporation or By-laws of the Company providing for
indemnification of directors and any insurance maintained by the Company for
purposes of providing indemnification of directors.  You shall not receive any
compensation for serving on the Board of Directors.
 
1.           Payments; Benefits; Equity Incentives if this Agreement is signed.
 
In consideration of your agreement, without revocation, to the terms and
conditions of this Agreement, and the release of claims as set forth below, the
Company will provide you the following payments, benefits and equity
incentives.  All payments by the Company described in this Agreement will be
subject to applicable tax withholding.
 
(a)         Separation Pay.  You will receive a lump sum separation payment of
$350,000, payable on the first payroll date after the Separation Date, but in no
event later than December 31, 2009.  You agree not to receive any compensation
for accrued but unused vacation days.
 
(b)           Benefits.
 
(i)           Medical and Dental.  The Company will pay or reimburse you for the
payment of medical and dental coverage for you and your spouse through end of
the “applicable continuation period” (as defined below).  The total amount of
the payment or reimbursement for your and your spouse’s continuing coverage
during the applicable continuation period  will be limited to the amount of the
COBRA premium that the Company could charge you for employee-plus-spouse COBRA
coverage, regardless of whether you or your spouse are otherwise eligible for or
elect to receive COBRA coverage under the Company’s group health plan or elect
to receive coverage outside of the Company’s group health plan.  For the
purposes hereof, the “applicable continuation period” for you is the 24-month
period beginning on the day next following the date your Company group health
plan coverage would otherwise terminate by reason of the termination of your
employment (which date is the last day of the month in which your employment
terminates); and the “applicable continuation period” for your spouse will begin
on the same date as your applicable continuation period and will end on March
31, 2012.  Specific information regarding continuation of your medical and
dental benefits has been sent to you under separate cover and the Company will
continue to provide you with information necessary for you to continue such
benefits.

 
1

--------------------------------------------------------------------------------

 

(ii)           Life and Disability Insurance.  The Company will reimburse your
out of pocket premium costs for a period of 24 months following the Separation
Date for life insurance and long-term disability insurance and, if available,
short-term disability insurance, in each case at coverage levels comparable to
those in effect as of the Separation Date, provided that if any such insurance
is not available, the Company will pay you, on an annual basis, an amount equal
to the cost of such insurance previously provided to you.
 
(iii)           401(k) plan.  Your right to make additional contributions to the
Company’s 401(k) plan shall end as of the Separation Date.  You will retain your
rights to any accrued benefits under the 401(k) plan and any other employee
benefit plan in which you are a participant.
 
(iv)           D&O Insurance.  Nothing in this Agreement shall affect your
coverage under the Company's directors' and officers' liability insurance
policy.  You will continue to be covered by directors’ and officers’ liability
insurance for any claims arising in connection with your employment prior to the
Separation Date or serving at any time as a director on behalf of the Company or
any of its subsidiaries or affiliates on the same basis and to the same extent
as any active executives and directors.
 
(v)           Indemnification.  Nothing in this Agreement shall affect your
coverage under the Indemnification Agreement between you and the Company.
 
(c)           Equity Incentives.  All of your unvested stock options will vest
upon the Separation Date.  Any stock options that you hold as of the Separation
Date (including any stock options that vest pursuant to the preceding sentence)
shall be exercisable through the term of the options or two years, whichever is
greater.
 
(d)           2009 Management Incentive Plan.  You shall not be entitled to
receive any other amounts or incentives under the Company’s 2009 Management
Incentive Plan or any other Company Incentive Program.
 
(e)           No Other Payments.  You specifically acknowledge that the
payments, benefits and incentives described in Section 1(a), Section 1(b)(i) and
(ii) and Section 1(c) above constitute consideration not otherwise owed or due
to you but for this Agreement, and that the payments are being provided to you
in consideration of your executing, and not revoking, this Agreement.  You shall
not be entitled to any other severance, compensation, wages or other payments
(including, without limitation, under the Agreements) other than as set forth in
this Agreement and any other agreement entered into by the Company and you on or
after the date hereof.

 
2

--------------------------------------------------------------------------------

 

2.           Restrictions and Continuing Obligations.
 
(a)           Confidentiality and Nondisclosure of Information.  You acknowledge
that the confidential information of the Company constitutes a valuable, special
and unique asset of the Company as to which it has the right to retain and
hereby does retain all of its proprietary interests.  In recognition of this
fact, you agree that you will continue to comply with the provisions of the
agreement captioned “Assignment of Inventions Covenants Against Disclosure,
Solicitation, Competition, Violation of the US EEA and Misuse of Intellectual
Property”, dated June 10, 2004, previously entered into by you with the Company
(the “Assignment of Inventions and Other Covenants Agreement”).  Nothing
contained herein shall be deemed to limit your obligation to continue to comply
with the provisions of such Agreement.
 
(b)           Covenant against Competition.  You hereby agree that for a period
ending on the later of one (1) year from (i) the Separation Date and (ii) the
termination of any other agreement for the provision of services by you to the
Company entered into on or after the date hereof, you will not engage in any
business, employment or consultancy assignment in the U.S.A., its Territories or
Canada, in which you are required to aid in the design or development or
marketing or specification or sale or commercialization of any product similar
to any product that the Company designed or developed or marketed or specified
or sold or otherwise commercialized during your employment with the
Company.  You will be allowed to work in the same communications semiconductor
industry as the Company in a non-competitive situation upon prior approval of
the Company’s Board of Directors (which will not be withheld
unreasonably).  Section 6 of the Assignment of Inventions and Other Covenants
Agreement shall be of no further force and effect.  Notwithstanding the
foregoing, you will be allowed to work on behalf of a venture capital fund,
private equity fund or other investment fund, whether as a partner, employee,
officer, consultant or otherwise, even if such a fund invests in a company in
the same industry as the Company, provided that your services on behalf of such
fund do not include your serving as an adviser or consultant to, or an officer,
director or employee of, any portfolio company in the same industry as the
Company.
 
(c)           Covenant against Solicitation.  You hereby agree that you will
continue to comply with the provisions of the Assignment of Inventions and Other
Covenants Agreement previously entered into by you with the Company regarding
solicitation of employees, former employees, customers, partners or investors of
the Company.
 
(d)           Cooperation.  You agree to cooperate with the Company in any legal
proceedings or with respect to any regulatory matters relating to the period of
your employment with the Company, provided that any reasonable travel, room and
board expenses which you incur in rendering such cooperation will be reimbursed
by the Company, and you shall be reimbursed for your time spent in such
cooperation at a reasonable rate commensurate with your stature and other
obligations, such rate to be determined by mutual agreement, and provided
further that your cooperation shall be at such reasonable times and locations as
are consistent with your other commitments..

 
3

--------------------------------------------------------------------------------

 

(e)           No Disparagement.  You agree that you will not publish or
communicate any Disparaging (as defined below) remarks, comments or statements
regarding the Company or any of its officers, directors or stockholders for any
reason whatsoever, and the Company agrees not to publish or communicate any
Disparaging remarks, comments or statements regarding you for any reason
whatsoever.  ”Disparaging” remarks, comments or statements are those that impugn
the character, honesty, integrity, morality, business acumen, abilities or any
aspect of the operations or business of the individual or entity being
disparaged, that adversely affect the reputation, image, or goodwill of, or are
designed to induce others not to do business with, the individual or entity
being disparaged.  Nothing in this paragraph shall be construed to preclude
truthful disclosures in response to lawful process as required by applicable
law, regulation, or order or the directive of a court, government agency or
regulatory organization.
 
(f)           Other Restrictions.  The restrictions set forth in this Section 2
shall be in addition to any restrictions that you may be subject to pursuant to
the terms of the Assignment of Inventions and Other Covenants Agreement
previously entered into by you with the Company.  Except to the extent that
Section 6 of the Assignment of Inventions and Other Covenants Agreement is
modified by Section 2(b) hereof, nothing contained herein shall be deemed to
limit your obligation to continue to comply with the provisions of such
Agreements.
 
3.           Releases.
 
(a)           Release by You.  You and your representatives, agents, estate,
heirs, successors and assigns, absolutely and unconditionally hereby release,
remise and discharge the Releasees (defined to include the Company and/or any of
its parents, subsidiaries or affiliates, predecessors, successors or assigns,
and its and their respective current and/or former partners, directors,
shareholders/stockholders, officers, employees, attorneys and/or agents, all
both individually and in their official capacities), from any and all actions or
causes of action, suits, claims, complaints, contracts, liabilities, agreements,
promises, contracts, torts, debts, damages, controversies, judgments, rights and
demands, whether existing or contingent, known or unknown, suspected or
unsuspected, which arise out of employment with, change in employment status
with, and/or separation of employment from, the Company (collectively,
“Claims”).
 
This release is intended by you to be all encompassing and to act as a full and
total release of any Claims, whether specifically enumerated herein or not, that
you may have or have had against the Releasees arising from conduct occurring up
to and through the date of this Agreement, including, but not limited to, any
claims arising from any federal, state or local law, regulation or constitution
dealing with either employment, employment benefits or employment discrimination
such as those laws or regulations concerning discrimination on the basis of
race, color, creed, religion, age, sex, sex harassment, sexual orientation,
national origin, ancestry, genetic carrier status, handicap or disability,
veteran status, any military service or application for military service, or any
other category protected under federal or state law; any contract, whether oral
or written, express or implied; any tort, including but not limited to under the
Age Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act of 1964, as amended, the Employee Retirement Income Security Act, as
amended and any claim for equity, stock options or other benefits; or any other
statutory and/or common law claim.  This release does not extend to any claims
or affect any rights you may have (i) pursuant to this Agreement, (ii) pursuant
to any other agreement you enter into with the Company on or after the date
hereof or (iii) under and in accordance with the terms of any employee benefit
plans in which you participate.

 
4

--------------------------------------------------------------------------------

 

(b)           Release by the Company.  In consideration of the benefits set
forth herein, and other good and valuable consideration that the Company agrees
it would not be entitled to without executing this Agreement, the Company, for
itself and on behalf of any of its parents, subsidiaries or affiliates,
predecessors, successors or assigns (collectively, “Affiliates”), hereby
irrevocably and unconditionally releases, acquits and forever discharges you
from any and all claims which the Company or any of its Affiliates had, now has
or may have now or in the future against you which are in any way connected
with, or in any way arise out of or relate to, any cause whatsoever, from the
beginning of time through the Separation Date, including, but not limited to,
any and all matters relating to or arising out of your employment with the
Company or any Affiliate and the cessation thereof.  Notwithstanding the
foregoing, this paragraph shall not extend to and will not release any claims
that have arisen or arise from (i) your fraudulent conduct, criminal conduct or
intentional violation of any material law, (ii) your breach of this Agreement or
(iii) your breach of any agreement you enter into with the Company on or after
the date hereof.
 
4.           No Pending Claims.  You represent and warrant that no action, suit
or proceeding has been commenced against the Company Released Parties by you, or
on your behalf, as of the Separation Date.    The Company represents and
warrants that no action, suit or proceeding has been commenced against you by
the Company or on the Company's behalf as of Separation Date.
 
5.           Non-Admission; Inadmissibility.  This Agreement and the performance
of the actions required by this Agreement shall not constitute, or in any manner
be construed as, an admission by you or the Company that any action either party
took with respect to the other was wrongful, unlawful or in violation of any
local, state or federal act, statute or constitution or susceptible of
inflicting any damages or injury on the other.  The parties expressly deny any
such wrongdoing, violation or liability for any and all claims asserted by the
other.  This Agreement is entered into solely to resolve all matters related to
or arising out of your employment with the Company and the cessation
thereof.  Neither this Agreement nor the fact of its execution may be used as
evidence in any action or proceeding of any nature by anyone for any purpose
except to enforce its terms..
 
6.           Entire Agreement.  It is mutually understood and agreed that this
Agreement constitutes the entire understanding between you and the Company
relating to the subject matter of this Agreement and supersede any and all prior
agreements or understandings between you and the Company arising out of or
relating to your employment with the Company and the cessation thereof;
provided, that, nothing contained herein shall be construed to amend or modify
the Assignment of Inventions and Other Covenants Agreement.
 
7.           Choice of Law; Venue.  The laws of the state of Connecticut shall
govern the validity of this Agreement, the construction of its terms and the
interpretation of the rights and duties of the parties hereto.  For purposes of
any actions or proceedings related to this Agreement or your employment with the
Company, the parties agree to submit to the exclusive jurisdiction of the state
and federal courts of the State of Connecticut.

 
5

--------------------------------------------------------------------------------

 

8.           Arbitration.  Any dispute, controversy or claim between the parties
arising out of the interpretation or enforcement of this Agreement or the rights
of any party hereunder shall be submitted for resolution to the American
Arbitration Association (the “AAA”) pursuant to the AAA’s then existing
Employment Arbitration Rules.
 
9.           Changes or Modifications.  This Agreement may not be changed or
modified except by a writing signed by both you and an authorized representative
of the Company.  The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver thereof
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
 
10.           Effective Date.
 
(a)           This Agreement is valid only if signed by you and returned to the
Company within twenty-two (22) days of the date you receive this Agreement.  You
have seven (7) days following the date you sign this Agreement during which to
revoke it, by delivering a written notice of revocation to Thomas Richtarich,
TranSwitch Corporation, 3 Enterprise Drive, Shelton, CT 06484.  To be effective,
such revocation must be received by Thomas Richtarich no later than 11:59 p.m.
(Connecticut time) on the seventh (7th) calendar day following your execution of
this Agreement.  Provided that it is not revoked, this Agreement will be
effective on the eighth (8th) day following the Company's receipt of the valid
Agreement signed by you (the "Effective Date").
 
(b)           You acknowledge that the Company has provided you with at least
twenty-one (21) days from the date upon which this Agreement is delivered to you
within which to consider the terms and effect of this Agreement.  You agree that
any changes made to the Agreement from the time it was first offered to you,
whether material or immaterial, do not restart the running of the 21-day
period.  If you elect to execute this Agreement before the expiration of the
21-day period, you acknowledge that you have chosen, of your own free will
without any duress, to waive your right to the full twenty-one (21) days.
 
(c)           The Company hereby advises you to consult with an attorney prior
to signing this Agreement.
 
11.           Acknowledgements.  By signing this Agreement, you acknowledge
that:
 
(a)           You have read this Agreement;
 
(b)           You understand and know that you are giving up important rights,
including but not limited to rights under the acts, statutes, codes, ordinances,
rules and laws set forth in Section 3(a) of this Agreement, and any other
constitutional, statutory common law rights and privileges;

 
6

--------------------------------------------------------------------------------

 

(c)           You understand that as a result of entering into this Agreement
you will not have the right to assert that the Company unlawfully terminated
your employment or violated any rights in connection with your employment;
 
(d)           Except as set forth herein, no promises or inducements for this
Agreement have been made, and you are entering into this Agreement without
reliance upon any statement or representation by any of the Company Released
Parties or any other person concerning any fact material hereto;
 
(e)           You are signing this Agreement knowingly, voluntarily, and free of
any duress.
 
12.           Section Headings.  Section headings contained in this Agreement
have been inserted for convenience of reference only, are not to be considered a
part of this Agreement and shall not affect the interpretation of any provision
hereof.
 
13.           Severability.  It is the intent of the parties that the provisions
of this Agreement be enforced to the fullest extent permitted by law.  In case
any provision of this Agreement shall be declared by an arbitrator or a court of
competent jurisdiction to be invalid, illegal or unenforceable as written, the
parties agree that the court shall modify and reform such provision to permit
enforcement to the greatest extent permitted by law.  In addition, if any
provision of this Agreement shall be declared invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall in no way be affected or impaired thereby.
 
14.           Counterparts.  This Agreement may be executed in counterparts.
 
If this Agreement is acceptable to you, please sign it and return it to Thomas
Richtarich within time frame specified in Section 10(a).
 

   
Sincerely yours,
               
/s/ Robert A. Bosi
   
Robert A. Bosi
   
Vice President and Chief Financial Officer, TranSwitch Corporation
           
Agreed and Accepted on this
   
6th day of November, 2009
 
Witnessed
           
/s/ Dr. Santanu Das
 
/s/ Thomas P. Richtarich
Dr. Santanu Das
 
Print Name:


 
7

--------------------------------------------------------------------------------

 
